Citation Nr: 0822991	
Decision Date: 07/11/08    Archive Date: 07/23/08

DOCKET NO.  07-16 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for multiple myeloma, 
as a result of exposure to herbicides in Korea.

2.  Entitlement to service connection for atherosclerotic 
heart disease with automatic implantable Cardioverter-
Defibrillator (AICD) placement.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1966 to December 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2006 rating decision issued in July 2006 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida, which, inter alia, denied 
service connection for multiple myeloma and atherosclerotic 
heart disease with AICD placement.

The appeal is REMANDED to the Agency of Original Jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

As an initial matter, in his March 2006 claim for entitlement 
to service connection for atherosclerotic heart disease with 
AICD placement, it does not appear that the veteran intended 
his service connection claim for atherosclerotic heart 
disease with AICD placement to be on a secondary basis to his 
diabetes mellitus, for which service connection has not been 
established.  The Board finds that the veteran's language 
throughout the appeals period has reflected his intention to 
claim service connection for atherosclerotic heart disease 
with AICD placement on a direct basis to his time on active 
duty.  The veteran has also claimed entitlement to service 
connection for multiple myeloma, as a result of exposure to 
herbicides in Korea.  In addition to the presumption 
provisions for service connection due to exposure to 
herbicides, the Board has a duty to consider service 
connection on a direct basis.  Combee v. Brown, 34 F.3d 1039, 
1042 (Fed. Cir. 1994).  The Board notes that the veteran has 
not received notice of the information and evidence that is 
needed to substantiate a service connection claim on a direct 
basis.  As his claims are based, at least in part, on service 
connection on a direct basis, this notice must be provided.

In addition, reference has been made to the veteran's heart 
surgery performed in 2002.  These medical records are not 
part of the claims folder. On remand, the AOJ should obtain 
any missing medical records showing treatment for the 
veteran's heart condition. 

Accordingly, the case is REMANDED for the following action:

1. The AOJ must send the appellant a 
corrective notice that explains the 
information and evidence necessary to 
establish service connection on a direct 
basis in accordance with 38 U.S.C.A. § 
5103(a) and 38 U.S.C.A. § 5103A (West 
2002 & Supp. 2007) and 38 C.F.R. § 3.159 
(2007) .  This letter must advise the 
veteran of what information or evidence 
he should provide and what information or 
evidence VA will attempt to obtain on his 
behalf.  The claims file must include 
documentation that the AOJ has complied 
with VA's duties to notify and assist a 
claimant.

2.  The AOJ should ask the veteran to 
identify all VA and non-VA health care 
providers that have treated him for his 
heart conditions.  The AOJ should attempt 
to obtain records from each health care 
provider he identifies and indicates may 
still have records available, if not 
already in the claims file.  In 
particular, the AOJ should attempt to 
obtain the treatment records for the 
veteran's heart surgery in 2002.  If 
records are unavailable, please have the 
provider so indicate.  

3.  Following completion of the above, 
the AOJ should readjudicate the 
appellant's claims.  If any determination 
remains unfavorable to the appellant, he 
and his representative should be provided 
with a supplemental statement of the 
case, reflecting consideration of any new 
evidence and all pertinent laws and 
regulations.  A reasonable opportunity to 
respond should be afforded before the 
case is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




